17 F.3d 1434NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
David W. SHANTON, Sr., Plaintiff-Appellant,v.Jerry L. DETRICK, Administrator, Eastern Regional Jail;Lieutenant Rudloff, Guard;  Sargeant Ward,Defendants-Appellees,andEastern Regional Jail and Correctional Authority Facility, Defendant.
No. 93-6832.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 1, 1993.Decided Jan. 10, 1994.

Appeal from the United States District Corut for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CA-92-7-E).
David W. Shanton, Sr., appellant pro se.
Chad M. Cardinal, Office of the Attorney General of West Virginia, Charleston, WV, for appellees.
N.D.W.Va.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Shanton v. Detrick, No. CA-92-7-E (N.D.W. Va.  July 12, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Although we find that the district court provided insufficient notice to Appellant under  Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), with regard to filing statements made under penalty of perjury, the error is harmless on this record because even if Appellant's response to the summary judgment motion is considered as an affidavit, it failed to raise a genuine issue of material fact on his claims of excessive force and deliberate indifference to his medical needs